     Case 3:18-cv-02280-DMS-AHG Document 187 Filed 10/26/20 PageID.2693 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     PRUCO LIFE INSURANCE                                  Case No.: 3:18-cv-02280-DMS-AHG
       COMPANY,
12                                                           ORDER SETTING TELEPHONIC
                                            Plaintiff,       DISCOVERY CONFERENCE AND
13
       v.                                                    PROCEDURE
14
       CALIFORNIA ENERGY
15
       DEVELOPMENT INC., et al.,
16                                       Defendants.
17
18
19             On October 26, 2020, the Court held a telephonic discovery conference regarding a
20     discovery dispute between Jason Voelker, Mickey Nicholson, and Life Advance, LLC.
21     Because these parties have several ongoing discovery disputes, the Court SETS another
22     telephonic, counsel-only1 Discovery Conference for November 4, 2020 at 9:00 a.m.
23     Counsel for these parties only shall call the chambers teleconference line at 1- 877-873-
24     8018 and use 8367902 as the access code.
25     ///
26
27
28     1
           This includes parties representing themselves pro se.

                                                         1
                                                                               3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 187 Filed 10/26/20 PageID.2694 Page 2 of 3



 1
 2           In order to facilitate resolution of these disputes, the Court ORDERS the parties to
 3     prepare    a   Joint    Status   Report   and       lodge   it   with   the   Court     via   email
 4     (efile_goddard@casd.uscourts.gov) as a Word document by November 2, 2020. This Joint
 5     Status Report shall be one document containing two tables in the following format:
 6
 7      Discovery     Exact language of          Exact language of Life        Nicholson/Voelker’s
 8      request       Nicholson/Voelker’s        Advance, LLC’s                response regarding why
 9      number        discovery request as       response as served.           Life Advance, LLC’s
10      (and set, if served.                                                   response was
11      applicable)                                                            insufficient.
12
13
14
15      Discovery     Exact language of          Exact language of             Life Advance, LLC’s
16      request       Life Advance, LLC’s        Nicholson/Voelker’s           response regarding why
17      number        discovery request as       response as served.           Nicholson/Voelker’s
18      (and set, if served.                                                   response was
19      applicable)                                                            insufficient.
20
21
22
23     ///
24     ///
25     ///
26     ///
27     ///
28     ///

                                                       2
                                                                                     3:18-cv-02280-DMS-AHG
     Case 3:18-cv-02280-DMS-AHG Document 187 Filed 10/26/20 PageID.2695 Page 3 of 3



 1           As it directed the parties during the recent telephonic discovery conference, the
 2     Court expects that the parties will meet and confer over the next few days and narrow their
 3     disputes. Thus, the tables should provide the Court with the exact language of the requests
 4     and responses still at issue. This Joint Status Report will serve to inform the Court’s
 5     decision on tentative rulings.
 6           IT IS SO ORDERED.
 7     Dated: October 26, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                              3:18-cv-02280-DMS-AHG
